Citation Nr: 1715973	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  16-25 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
 and Pension Management Center in St. Paul, Minnesota


THE ISSUES

1. Entitlement to an earlier effective date for the Appellant's aid and attendance award.  

2. Entitlement to a higher rate for the Appellant's aid and attendance award. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1943 to February 1945.  He was killed in action in the Southwest Pacific Area on February 12, 1945.  The Appellant is the Veteran's surviving spouse.    

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2015 rating decision which granted entitlement to aid and attendance, effective September 29, 2015. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Appellant filed a claim for aid and attendance in November 2013 and received proper VCAA notice regarding her claim in December 2013.

2. The Appellant's claim for aid and attendance was denied in January 2014 because the Appellant did not submit any evidence in support of her claim.  She was notified of this decision by letter in January 2014.  

3. The Appellant again filed a claim for aid and attendance based on legal blindness, which was received by VA on September 29, 2015.  






CONCLUSIONS OF LAW

1. The criteria for an earlier effective date for the aid and attendance award have not been met.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.152, 3.155, 3.400, 3.402 (2016).

2. The criteria for a higher rate for the aid and attendance award have not been met.  
38 U.S.C.A. §§ 1303, 1311; 38 C.F.R. § 3.10 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date for Aid and Attendance Award 

The Appellant contends that she is entitled to an earlier effective date for her award of aid and attendance because she first filed for aid and attendance on November 27, 2013.  She argues that she did not submit any information to support her original claim because of her advanced age and blindness disability, and these exigent circumstances warrant an earlier effective date.  

Generally, an award for aid and attendance will be effective the date the claim for that benefit was received or the date entitlement to that benefit arose, whichever is later.  See 38 C.F.R. § 3.402(c)(1).  The regulation provides for two limited exceptions.  First, when an award of dependency and indemnity compensation (DIC) or pension benefits based on an original or reopened claim is effective for a period prior to date of receipt of the claim, any additional DIC benefits payable to the surviving spouse by reason of need for aid and attendance or housebound status shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.  See id.  Second, for the purpose of granting aid and attendance benefits, the date of departure from a hospital, institutional, or domiciliary care at VA expense may constitute the date of receipt of the claim.  Id. § 3.402(c)(2).  

The appellant has been receiving DIC benefits since September 1945 and the evidence does not show that she was admitted to a hospital, institution, or domiciliary care facility at VA expense.  Therefore, these exceptions do not apply, and the Board will proceed to analyze the Appellant's claim pursuant to the general rule that the assigned effective date must be the latter of the date of receipt of the claim or date entitlement arose.  Id. § 3.402(c)(2).  

Prior to receipt of the instant claim from which this appeal stems, September 29, 2015, the Appellant had filed for aid and attendance in November 2013.  The Appellant received proper VCAA notice for her claim in December 2013, to which she did not reply, and her claim was denied in a January 2014 rating decision.  A notification letter was mailed to the Appellant, but she did not file a notice of agreement and no subsequent communication was received until she filed her second claim for aid and attendance in September 2015.  As the appellant did not initiate an appeal of the January 2014 rating decision or submit any relevant evidence within one year of receiving this rating decision, the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103. 

An effective date for a reopened claim of entitlement to aid and attendance can be no earlier than the date the request to reopen the claim was filed.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (q)(1)(ii).  There is no provision in either the statute or the regulations that allows for an earlier effective date based on a reopened claim unless a clear and unmistakable error (CUE) was committed in a prior decision, or unless the new and material evidence resulted from receipt of additional relevant military records.  See 38 U.S.C.A. § 5110 (i); 38 C.F.R. §§ 3.105, 3.156 (c).  As additional relevant military records were not received and neither the facts of the case nor the Appellant's statements implicate CUE, the effective date for the claim cannot be earlier than the date of her second claim received September 29, 2015.    
The Board considered the Appellant's contentions that her advanced age and blindness disability are exigent circumstances that warrant an earlier effective date based on her original claim.  The governing laws and regulations do not contain exceptions under which the Board could grant an earlier effective date.   Moreover, the Appellant has demonstrated her ability to contact VA to file her original claim in November 2013, her second claim in September 2015, and submit a Notice of Disagreement and substantive appeal for the present claim on appeal   Her aid and attendance examination indicates that she does not require nursing home care and is able to manage her own financial affairs.  Importantly, VA fulfilled its required duties to notify and assist in this case.  Accordingly, the Appellant's claim for an earlier effective date is denied.  

Entitlement to a Higher Rate for Aid and Attendance Award

The Veteran contends that she is entitled to a higher rate for her aid and attendance award.  In her notice of disagreement, she wrote that she expected it to be approximately $800 not $310.19.  In her substantive appeal, she claimed that she is blind, had a stroke, and is housebound and, as a result, she should receive an additional $139 per month.  

When VA grants a surviving spouse entitlement to DIC, VA will determine the rate of the benefit it will award.  See 38 C.F.R. §3.10(a).  The rate of the benefit will be the total of the basic monthly rate specified in 38 U.S.C.A. § 1311 with any applicable increases allowed under 38 C.F.R. § 3.10(e) for aid and attendance.  See id.  § 3.10(a)-(e).  The monthly rate of a surviving spouse shall be increased by $286 if the spouse is blind, or so nearly blind or significantly disabled as to need or require the aid and attendance of another person.  38 U.S.C.A. § 1311(c). 

The Appellant was granted entitlement to aid and attendance, effective September 29, 2015, in a December 2015 rating decision.  Following this rating decision, the Appellant received a letter notifying her of the new monthly entitlement amount, which was $1,564.90 due to her status as a surviving spouse with no dependents.  The Appellant was also provided with a summary of benefits in December 2015, which showed that she was in receipt of a currently monthly award amount of $1,254.19 for DIC effective December 1, 2014, when the last change to her award to account for cost of living took place.  

The Board finds that the Appellant is not entitled to a higher rate for her aid and attendance benefit.  The evidence shows that from December 2014 to December 2015, her monthly compensation rate was increased approximately $310 for aid and attendance, which accounts for the $286 mandated by 38 U.S.C.A. § 1311(c), and the cost-of-living adjustment for her DIC benefit.  Accordingly, the Appellant is receiving the appropriate amount of compensation and her claim for a higher rate is denied.   

To the extent the Appellant argues she is entitled to both aid and attendance and housebound compensation rates, the Board notes that the Appellant cannot be compensated for both simultaneously.  Moreover, the award rate for aid and attendance is higher than that for housebound status.  Housebound status would result in only $135 additional compensation per month.  Thus, the Appellant is in receipt of the most favorable compensation rate.  Again, she cannot receive both.

Duties to Notify and Assist

The Appellant received appropriate notice regarding the evidence necessary to support her claim in September 2015.  VA has also satisfied the duty to assist.  The Appellant's statements, VA payment records, aid and attendance examination, and other relevant medical records are associated with the claims file.

Finally, all due process considerations have been met.  No new and relevant evidence was received following the May 2016 Statement of the Case.   Accordingly, VA's duties to notify and assist have been met. 
ORDER

An earlier effective date for the Appellant's aid and attendance award is denied.  

A higher rate for the Appellant's aid and attendance award. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


